oO CO “TI NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00055-MCE-KJN Document 11-2 Filed 03/28/19 Page 1 of 2

ROBERT J. GANDY (State Bar No. 225405)
rjg@severson.com

SEVERSON & WERSON

A Professional Corporation

19100 Von Karman Ave. #700

Irvine, California 92612

Telephone: (949) 442-7110

Fax: (949) 442-7118

MEGAN C. KELLY (State Bar No. 251293)
SEVERSON & WERSON

A Professional Corporation

One Embarcadero Center, Suite 2600

San Francisco, California 94111

Telephone: (415) 398-3344

Facsimile: (415) 956-0439

Attorneys for Defendant
DIANE P. CRAGG and SEVERSON &
WERSON

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

JAMES WILFRED RAY AND DEBORAH Case No. 2:19-CV-0055-MCE-KJN
ANN RAY,
PROOF OF SERVICE
Plaintiffs,
The Hon. Kendall J. Newman
VS.
Action Filed: January 8, 2019
JUDGE WARREN STRACENER

JUDGE FREDA PECHNER

JUDGE THOMAS SMITH

JUDGE DAVID DEVORE

JENNIFER HEMINEZ, SUPERIOR COURT
CLERK

GARY DECKER, THE WOLF FIRM
PAVEL EKMEKCHYAN, YU MOHANDESI
DIANE CRAGG, SEVERSON & WERSON
THOMAS WOODS, STOEL RIVES, LLP,

Defendants.

 

 

PROOF OF SERVICE

At the time of service, 1 was over 18 years of age and not a party to this action. Iam
employed in the County of San Francisco, State of California. My business address is One
Embarcadero Center, Suite 2600, San Francisco, CA 94111.

00192.0175/14805763.
PROOF OF SERVICE

 
b

Oo CO NS HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00055-MCE-KJN Document 11-2 Filed 03/28/19 Page 2 of 2

On March 28, 2019, I served true copies of the following document(s):

DEFENDANTS DIANE CRAGG AND SEVERSON & WERSON EX PARTE
REQUEST FOR EXTENSION - OR STAY - OF RESPONSIVE PLEADING
DEADLINE; DECLARATION OF MEGAN C. KELLY IN SUPPORT THEREOF
[Fed. R. Civ. P. 6; Local Rule 144]

[PROPOSED] ORDER GRANTING DEFENDANTS DIANE CRAGG AND
SEVERSON & WERSON EX PARTE REQUEST FOR EXTENSION - OR STAY -
OF RESPONSIVE PLEADING DEADLINE; DECLARATION OF MEGAN C.
KELLY IN SUPPORT THEREOF [Fed. R. Civ. P. 6; Local Rule 144]

on the interested parties in this action as follows:

James Wilfred Ray Plaintiffs In Pro Per
Deborah Ann Ray Tel: 530-676-1486
3190 Carlson Drive email: theray6@sbcglobal.net

Shingle Springs. CA 95682

BY MAIL: I enclosed the document(s) in a sealed envelope or package addressed to the
persons at the addresses listed in the Service List and placed the envelope for collection and
mailing, following our ordinary business practices. I am readily familiar with Severson &
Werson’s practice for collecting and processing correspondence for mailing. On the same day that
the correspondence is placed for collection and mailing, it is deposited in the ordinary course of
business with the United States Postal Service, in a sealed envelope with postage fully prepaid.

BY E-MAIL: By agreement of the parties or by court order, I caused a copy of the
document(s) to be sent from e-mail address dgl|@severson.com to the persons at the e-mail
addresses listed in the Service List. The document(s) were transmitted, and I did not receive,
within a reasonable time after the transmission, any electronic message or other indication that the
transmission was unsuccessful.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct. I declare that I am employed in the office of a member of the bar of
this Court at whose direction the service was made.

Executed on March 28, 2019, at San Francisco, California. ‘

Deborah G. Lazzarini

 

00192.0175/14805763.1 2
PROOF OF SERVICE

 
